Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	     Examiner has reviewed and considered Applicant’s modifications of 01/21/2021 and claims 1-20 are now in condition for allowance.
As Applicant pointed out on pages 8-13 of the response, art of record, Kramer, Blahaerath, Bowman-Amuah, or Shnaiderman, does not teach and/or fairly suggest a process for:
“a method of creating microservices based on the needs of computer system users throughout an organization wherein the microservices automate repeatable computer tasks. After receiving a request for automation of at least one repeatable computer task; which includes an access control function that includes a mapping of user identification to user roles, the mapping including at least one from among a vertical mapping of the user roles to a software application and a horizontal mapping of the user roles to a work group that a user is assigned; integrating the access control function with the microservice; reviewing the microservice by using at least one from among a peer review process and a user acceptance testing process; and deploying the micro service for execution by releasing the micro service from a development environment to a production environment” and in as such a manner as recited in independent claim 1, and similarly as in independent claims 10 and 16. 
Thus all pending claims 1-20 are allowed over the art of record.

Correspondence Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193